Citation Nr: 0933891	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1945.  He died in December 2005, and the appellant is his 
widow.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO, among other things, 
denied entitlement to DIC under 38 U.S.C.A. § 1318 and 
entitlement to service connection for the cause of the 
Veteran's death.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in December 2005.

2.  The Veteran was in receipt of a total disability rating 
based on unemployability due to service connected 
disabilities (total rating) effective July 3, 1998. 

3.  The Veteran was not entitled to have received 100 percent 
disability prior to July 3, 1998.



CONCLUSION OF LAW

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 has not been established. 38 U.S.C.A. §§ 
1318, 5312 (West 2002); 38 C.F.R. §§ 3.22, 3.252 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As shown below, the uncontested facts do not provide a basis 
on which the appellant may establish entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  Thus, because the law, 
and not the evidence, is dispositive of the claim for DIC 
benefits under 38 U.S.C.A. § 1318, the VCAA is not applicable 
to this claim.  Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if 
the Veteran's death was not the result of willful misconduct 
and, at the time of death, any one of the three following 
circumstances existed: 1) the Veteran was receiving or 
entitled to receive compensation for service connected 
disability that was rated by VA as 100 percent disabling for 
at least 10 years immediately preceding death; 2) the Veteran 
had been rated 100 percent disabled since release from active 
duty and for at least five years immediately preceding death; 
or 3) the Veteran was rated as 100 percent disabled for a 
continuous period of not less than one year immediately 
preceding death and was a former prisoner of war who died 
after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 
C.F.R. § 3.22.

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309. 38 
C.F.R. § 3.22(b).

The appellant in this case is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318 because the Veteran did not meet any 
of the criteria in the applicable statute and regulation at 
the time of his death.  He was not in receipt of a total 
rating for at least 10 years immediately preceding his death.  
Rather, the Veteran was in receipt of a total rating for 
approximately seven and one-half years.  Moreover, while the 
Veteran was in receipt of a total rating for more than five 
years, this was not in effect from the time of discharge from 
active duty, which was October 1945.  In addition, there is 
no evidence or contention that the Veteran was a prisoner of 
war.

The appellant argued in her January 2007 statement that the 
Veteran's medical condition was not getting better and he 
would have been disabled for ten years had he survived.  
However, the applicable statute and regulation are clear in 
requiring that a total rating be in effect for ten years 
prior to death; thus, the argument that the Veteran would 
have met this requirement had he survived longer must fail as 
a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (holding that payment of government benefits must be 
authorized by statute).

In addition, there is no evidence or argument that the 
Veteran was entitled to receive compensation for service-
connected disabilities rated totally disabling but was not in 
receipt due to one of the reasons listed in 38 C.F.R. § 
3.22(b).  The appellant argued in her March 2006 statement 
that the Veteran developed lung cancer from smoking 
cigarettes supplied to him by the Army when fighting overseas 
during World War II.  However, service connection for 
nicotine dependence and for lung cancer and a prostate 
condition, both secondary to nicotine dependence, was denied 
in an October 1998 rating decision.  The Veteran did not 
appeal, and that decision therefore became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  
Moreover, neither the appellant nor her representative have 
alleged CUE in this decision, any of the decisions assigning 
ratings for the Veteran's service-connected anxiety disorder 
with depression, diplopia, or conjunctivitis, or in the 
assignment of the effective date for the total rating.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To the extent that the appellant or her representative have 
suggested the Veteran may have been hypothetically entitled 
to receive a 100 percent evaluation for at least 10 years 
prior to his death, such hypothetical entitlement cannot 
serve as a basis for establishing entitlement to DIC under 
current law.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).

For the reasons stated above, there is no basis under the 
applicable statute and regulation for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  The appellant's claim 
must therefore be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied. 


REMAND

The Veteran died in December 2005.  The immediate cause of 
death was cardiopulmonary collapse, due to or as a 
consequence of congestive heart failure, due to or as a 
consequence of lung cancer.  A significant condition 
contributing to death but not related to the immediate cause 
of death was chronic obstructive pulmonary disease (COPD).

During the Veteran's lifetime, service connection was in 
effect for generalized anxiety disorder with depression, 
rated 70 percent disabling, diplopia, rated 30 percent 
disabling, and bilateral conjunctivitis, rated 10 percent 
disabling. 

VA has a duty to obtain a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) (holding provisions of 38 U.S.C.A. § 5103A(d) 
pertaining to duty to obtain opinions in service connection 
claims are inapplicable to DIC claims based on service 
connection for the cause of death).  In this case, the RO 
obtained an August 2007 opinion from a VA physician's 
assistant (PA).  The PA noted the disabilities for which 
service connection was in effect, the fact that the Veteran 
was in receipt of a total rating, and that she had reviewed 
the claims file including the death certificate.  She noted 
that there was no evidence that the Veteran was treated for 
pulmonary or cardiac ailments while in service, that at the 
time of the Veteran's death he had lung cancer, heart failure 
COPS, diabetes, and prostate cancer, and concluded that it 
was not likely that the Veteran's service-connected illness 
played a role in his death.

In the August 2009 written brief presentation, the 
appellant's representative argued that the PA's August 2007 
opinion did not address the possible relationship between the 
Veteran's anxiety disorder and, particularly in light of the 
appellant's March 2006 statement that during the 
hospitalization preceding the Veteran's death, he was in a 
state of extreme anxiety and had to be restrained.  The 
appellant is competent to report her observations of the 
Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The Veteran's representative argued that 
the PA did not address whether the extensive medication 
regime to which she referred included medication for the 
Veteran's anxiety disorder that may have caused or 
contributed to the heart disability that resulted in his 
death.

For these reasons, the appellant's representative argues that 
the August 2007 opinion is inadequate and that a new opinion 
should be requested.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  In addition, an adequate 
medical opinion must include a rationale for its conclusions.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Because VA has undertaken to obtain a medical opinion, the 
Board is obligated to ensure that the opinion is adequate.  
Barr.

In addition, while the appeal was pending, the Court issued a 
decision with regard to the content of VCAA notice relevant 
to DIC claims under 38 U.S.C.A. § 1310.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp¸ the Court held that notice 
with regard to such claims must include: (1) a statement of 
the conditions (if any) for which the Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected disability 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a disorder not 
yet service connected.  Additionally, if the claimant raises 
a specific issue regarding a particular element of the claim, 
the notice must inform the claimant of how to substantiate 
the assertion, taking into account the evidence submitted in 
connection with the application.  The RO's March 2006 letter, 
which preceded Hupp, did not comply with all of these 
requirements.  A letter complying with Hupp should therefore 
precede the request for a new VA opinion.

Accordingly, the claim for service connection for the cause 
of the Veteran's death is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a VCAA 
letter that includes an explanation as to 
the information or evidence needed to 
establish a claim for service connection, 
as outlined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Specifically, the 
letter must include: (1) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a claim for service connection for the 
Veteran's cause of death based on the 
previously service-connected 
disabilities; and (3) an explanation of 
the evidence and information required to 
substantiate a claim for the Veteran's 
cause of death claim based on a condition 
not yet service-connected.

2.  Request that a VA physician review 
the Veteran's claims file and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-
connected generalized anxiety disorder 
with depression, or any medication or 
medications taken in connection with this 
disability, contributed significantly or 
materially to cause his death, or whether 
there is a causal connection between the 
service-connected generalized anxiety 
disorder with depression, or any 
medication or medications taken in 
connection with this disability, and the 
cause of his death.

The physician is advised that the 
appellant is competent to report her 
observations of the Veteran's symptoms 
and treatment, and that her reports must 
be taken into account in formulating the 
requested opinion.

The physician should acknowledge that the 
claims folder was reviewed, and provide a 
rationale for all opinions.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


